Title: To George Washington from Philip Nagel, 27 November 1783
From: Nagel, Philip
To: Washington, George


                  
                     Kings County 27 November 1783
                  
                  The Address of the freeholders and Inhabitants of Kings County on Nassau Island in the State of New York, who are Attached to the freedom & Independance of America.
                  With Hearts full of Duty and Acknowledgement to the Supreme Director of all Human Events and with the Most profound respect to your Excellency, We beg Leave to present you Our Sincere Congratulations on this glorious And ever Memorable Aera, of the Sovereignty and Independence of the United States of America; Sanctified by the Definitive Treaty and the Evacuation of the City of New York, your Excellencys Entry into Which With his Excellency Governor Clinton was With that dignity Order, and regulation, as Will redound a Lasting Honor to your Excellency, be rever’d by foreign Powers and Certainly Obtain the Affection of many Whose Sentiments be Averse to that Liberty Which With the Divine Assistance Your Excellency has so happily Acquired for us.
                  It will Ever be Our Unfeign’d Prayers for your Health And Happiness, Whether you retire to the Private Paths of Peace, or hereafter May Be Called to move in the Busy Scenes of War in the defence of your Country. With Sincere Affection, Equal duty As respect; we humbly beg leave to Subscribe Ourselves; in behalf of the freeholders & Inhabitants aforesaid, your Excellencys Very Obedient & Very humble Servants
                  
                     Philip Nagel
                     Jeremyas V.D. bilt
                     Cornelius WyckoffJohannes BergenBarrent Lefferts
                     Abraham Luque
                     John Titus
                     Abraham Voorheis
                     Elias Hubbard
                     R: Van Brunt
                     Stephen Van Voorheis
                     Adrian Van Brunt
                     Johannus Covenhoven
                  
               